Citation Nr: 0841228	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  04-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Evaluation of left buttock wound, which is currently 20 
percent disabling.  

2.	Evaluation of right buttock wound, which is currently 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from October 1950 to October 
1953.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The Board originally decided this matter in September 2005.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a January 2008 
decision, the Court ordered that this matter be remanded for 
additional medical inquiry.  The appeal is therefore REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In its January 2008 decision, the Court found additional 
medical inquiry necessary in this matter.  The Court seeks a 
new examination, report, and opinion, supported by detailed 
reasoning, as to whether adverse symptomatology affecting the 
veteran's lower back and lower extremities is a product of 
the veteran's service-connected buttocks disorders, or of 
low-back and lower-extremity arthritic disorders evidenced in 
the record.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for 
another VA examination with an 
appropriate specialist to determine the 
nature and severity of the veteran's 
current service-connected buttocks 
injuries.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

2.  In the review of the claims file, the 
examiner should particularly consider the 
medical evidence of record which directly 
addresses the veteran's buttocks 
injuries, and directly addresses the 
issue of whether adverse symptomatology 
in the veteran's lower back and lower 
extremities relates to his buttocks 
disorder, or to his back and lower 
extremity arthritic disorders.  

3.  Following review of the veteran and 
the claims file, the examiner should then 
comment on the likelihood (likely, as 
likely as not, not likely) that the 
veteran's adverse symptomatology in his 
lower back and lower extremities relates 
to his service-connected buttocks 
disorder, to include the metallic 
projectile fragments still lodged in his 
back near his sciatic nerve.  A detailed 
rationale should be provided with each 
opinion.  

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



